FILE COPY




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             June 24, 2022

                                         No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                                  v.

                                           Tonya BARINA,
                                              Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI04501
                          Honorable Cathleen M. Stryker, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

       On June 24, 2022, Attorneys Katherine Bolger and Rachel Strom moved to appear pro
hac vice before this court. They provided proof of payment for the $250 Board of Law
Examiners participation fee, and they were endorsed by Texas Attorney Laura Prather, in
compliance with Texas Government Code section 82.0361 and Rule 19 of the Texas Rules
Governing Admission to the Bar.
           Their motions to appear pro hac vice before this court are GRANTED.

           It is so ORDERED on June 24, 2022.
                                                                    PER CURIAM



           ATTESTED TO:__________________________
               MICHAEL A. CRUZ, CLERK OF COURT